Holmes, J.
This is an action at common law for personal injuries. The plaintiff was a brakeman employed by the defendant as a shifter at night. As he was getting down from the top of a car by a side ladder, there being no end ladder, in order to pull out a pin and disconnect his car from the engine, he came in contact with one of the iron pillars of a bridge over the track and was hurt. The pillar was about four feet from the track. The plaintiff knew of the bridge, and was an experienced hand. He also knew that cars might have only side and no end ladders. It is suggested on the strength of photographs exhibited that the pillar which probably did the harm was inside the line of the rest, and that there was a trap, as was held in Ferren v. Old Colony Railroad, 143 Mass. 197. It is enough to say that, in our opinion, the photographs do not warrant the inference. We do not perceive any sufficient distinction between this and the numerous cases which have been before us of late years, and in which it has been held that the plaintiff took the risk of such dangers and could not recover. Vining v. New York & New England Railroad, 167 Mass. 539. Content v. New York, New Haven, Hartford Railroad, 165 Mass. 267. Austin v. Boston & Maine Railroad, 164 Mass. 282. Goodes v. Boston & Albany Railroad, 162 Mass. 287. Thain v. Old Colony Railroad, 161 Mass. 353. Goldthwait v. Haverhill & Groveland Street Railway, 160 Mass. 554. Fisk v. Fitchburg Railroad, 158 Mass. 238. Lovejoy v. Boston & Lowell Railroad, 125 Mass. 79.

Judgment for the defendant.